Citation Nr: 1000081	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
scalenus anticus syndrome (claimed as residuals of neck, left 
shoulder, left wrist, and left hand disabilities).

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for bilateral hammer 
toes.

4.  Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified at a June 2009 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has 
been associated with the claims file.

Procedural History

As will be discussed below, the Veteran initially filed a 
claim for residuals of scalenus anticus syndrome in December 
1954.  The Veteran had undergone surgery for this condition 
while in service in 1953.  In 1954, the Veteran described his 
residuals as continuing weakness in his left arm particularly 
when engaging in lifting and pulling.  Service treatment 
notes from the operation describe the Veteran's complaint of 
numbness and weakness extending through his upper left side 
from his left shoulder/breast down through his arm/forearm 
and into his left hand.  A December 1954 rating decision 
denied the claim based on the fact the RO determined that the 
Veteran suffered from a congenital condition and the surgery 
performed in service was of a remedial nature.  The Veteran 
was given notice of this decision and did not appeal.

In July 2005 the Veteran brought a claim for shoulder, neck, 
wrist, and hand injury residuals.  Neither the left nor right 
side was specified by the Veteran.  The Veteran described his 
disabilities in his VA Form 21-526 as resulting from a 
"pack" injuring his neck, shoulder, and ribs.  These were 
the same complaints the Veteran made before his in-service 
1953 surgery.  In October 2005 the Veteran submitted a 
statement in support further clarifying his contentions.  The 
Veteran indicated that his "shoulder condition" was 
aggravated by his service as a result of an in-service 
surgery at Ft. Belvoir, Virginia and that he had received 
right wrist surgery in September 1954.  The Veteran's service 
treatment records indicate he underwent a right wrist 
ganglionectomy in October 1954.

The RO initially treated all these claims as claims for 
original service connection, before determining that the 
Veteran's claim for residuals of a shoulder injury had been 
part of the 1954 rating decision, and required the submission 
of new and material evidence by the Veteran before it could 
be reopened under 38 C.F.R. § 3.156.  See Veterans Claims 
Assistance Act (VCAA) notice letters dated in July 2005 and 
October 2005.

The RO in January 2006 ultimately granted service connection 
for a "left shoulder strain" and assigned a 10 percent 
rating, while denying the claims for service connection for 
residuals of neck, hand, and wrist injuries, as well as the 
service connection claims for bilateral hallux valgus and 
hammer toes.  

In January 2006 the Veteran submitted a statement requesting 
"reconsideration" of his claims and submitted an opinion 
from his private physician, Dr. J.S., who opined that all of 
the Veteran's claims were related to his service and also 
indicated that the Veteran was claiming a right wrist injury 
separate and apart from his claims involving his left side.  
The RO continued its findings in a subsequent May 2006 rating 
decision.

In written brief and at the June 2009 hearing, the Veteran 
contended that the grant of service connection for a left 
shoulder strain was in error and that all of the Veteran's 
claims for residuals of injuries to his neck, left shoulder, 
left wrist and left hand were part and parcel of the same 
disability: residuals of scalenus anticus syndrome.  The 
Veteran also clarified that he was seeking service connection 
for a right wrist injury separate and apart from his claim 
for scalenus anticus syndrome.
As the Board must consider the appropriate scope of the 
Veteran's claims, the claims have been recharacterized as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
scalenus anticus syndrome (claimed as residuals of neck, left 
shoulder, left wrist, and left hand disabilities) and 
entitlement to service connection for a right wrist 
disability.
Clemons v. Shinseki, --- Vet. App. ----, ----, No. 07-0558, 
slip op. at 6 (Feb. 17, 2009).

The merits of all the Veteran's claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for residuals 
of scalenus anticus syndrome was last denied in an unappealed 
December 1954 rating decision.

3.  Evidence received since the December 1954 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of scalenus anticus syndrome.



CONCLUSION OF LAW

The evidence received subsequent to the December 1954 rating 
decision is new and material, and the claim for service 
connection for residuals of scalenus anticus syndrome is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Where a claim has been previously denied in a 
final decision and the claimant has filed an application to 
reopen that claim, VA must provide notice of the bases for 
the previous denial and describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the decision below, the Board has reopened the Veteran's 
claim for service connection for residuals of scalenus 
anticus syndrome, and therefore, regardless of whether the 
notice requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the provisions of the Veterans Claims 
Assistance Act (VCAA) and the current laws and regulations 
have been complied with, and a defect, if any, in providing 
notice and assistance to the Veteran was harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
Service connection for residuals of scalenus anticus syndrome 
was first denied by the RO in a December 1954 rating 
decision.  Notice of this denial was provided to the Veteran 
and he did not appeal.  The Veteran filed an application to 
reopen a claim of service connection for residuals of 
scalenus anticus syndrome in July 2005.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1954 rating 
decision and finds that the evidence includes for the first 
time evidence that the Veteran's may still be suffering from 
residuals of scalenus anticus syndrome, as well as evidence 
that scalenus anticus syndrome may not wholly be caused by a 
congenital defect.  The Board notes that the Veteran does not 
currently have a diagnosis of residuals of scalenus anticus 
syndrome.  However, an August 2005 VA examination diagnosed 
the Veteran with a "left shoulder strain from cumulative 
trauma" which was the basis for the RO granting service 
connection for the same.  Additionally, in his Memorandum of 
Facts and Law submitted to the Board in preparation for his 
June 2009 hearing, the Veteran submitted excerpts from the 
medical treatise The Scalenus Anticus Syndrome With and 
Without Cervical Rib, which noted the importance of 
"trauma" as a precipitating factor in causing scalenus 
anticus syndrome.  See Exhibit 2 of Appellant's Memorandum of 
Facts and Law.  The Board notes that the Veteran has 
consistently maintained that the weight of carrying heavy 
packs while in-service was the traumatic event that 
precipitated the underlying condition.  Because the RO noted 
in the December 1954 rating decision that the Veteran's 
diagnosis of a "cervical rib" was a congenital condition 
and found that this condition was neither service incurred or 
"aggravated" by service, the Board finds that newly 
submitted evidence providing evidence of possible aggravation 
and questioning the cause of scalenus anticus syndrome new 
and material evidence.  In this regard, this evidence is 
certainly new, in that it was not previously of record.  
Moreover, the evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of scalenus 
anticus syndrome is reopened, and to this extent only, the 
appeal is granted. 


REMAND

After evaluating all the evidence, the Board has determined, 
as will be discussed below, that a remand is required to 
provide the Veteran with VA examinations for all of his 
service connection claims.  In this regard that Board does 
take note of the opinion from the Veteran's private treating 
physician, Dr. J.S., who opined that all of the Veteran's 
claims are related to his service and should be considered 
service-connected.  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Furthermore, the probative weight given to a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board also notes that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim unless VA can provide a reason 
for conducting such development.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

However, the Board also notes that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions)

In this case, the Board notes that Dr. J.S. did not render a 
diagnosis of scalenus anticus syndrome,; in fact Dr. J.S. did 
not diagnose the Veteran with any disabilities at all.  He 
simply states that the "ongoing medical problems" did not 
predate the Veteran's military service and identifies the 
symptoms and complaints that the Veteran is experiencing 
regarding his various service connection claims.  As a 
result, the Board finds the medical opinion of Dr. J.S. 
inadequate to support a service connection determination.  
See Bloom v. West, Kighly v. Brown, supra.




I.  Residuals of Scalenus Anticus Syndrome 

On remand the RO should have the Veteran examined to 
determine whether he is suffering from residuals of scalenus 
anticus syndrome, and whether such disability was caused or 
aggravated by his military service.  To the extent 
practicable, if the examiner does determine that the Veteran 
suffers from residuals of scalenus anticus syndrome, then the 
examiner should render an opinion as to whether this disorder 
is considered a congenital condition.  

Additionally, the Board notes that the Veteran has a current 
10 percent disability for a "left shoulder strain" and he 
filed an appeal for a higher rating for such claim.  Unless 
the RO grants the claim for service connection for residuals 
of scalenus anticus syndrome on remand and decides that the 
"left shoulder strain" should be rated as part of that 
condition, the RO should afford the Veteran an examination to 
assess the current severity of his left shoulder strain.  The 
Board notes that such an examination was conducted in August 
2005 but finds that examination inadequate as the examiner 
did not review the claims prior to the examination.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Right Wrist Disability

Service treatment records show that, on May 1951 and October 
1952 induction examination reports, the examiners noted a 
scar on the Veteran's right wrist from an operation to remove 
a ganglion cyst.  The Veteran also underwent a ganglionectomy 
on his right wrist while in service in October 1954.  More 
recent medical evidence shows that the Veteran has a current 
right wrist disability as noted by the August 2005 VA 
examiner as "right wrist strain."  Again, however, the 
Board finds this examination report inadequate because the 
examiner did not have access to the claims file and did not 
render an opinion as to whether the Veteran's current right 
wrist disability is related to his service including the 
ganglionectomy in October 1954.  Additionally, during the 
June 2009 hearing, the Veteran raised the issue of secondary 
service connection, as he claimed he was favoring his right 
hand as a result of weakness on his left side as a result of 
scalenus anticus syndrome.  See Hearing Transcript at pg. 26.  
On remand, the VA examiner should render an opinion about 
this matter.

III.  Foot Disabilities

The Veteran currently suffers from bilateral hallux valgus 
and hammertoe disabilities.  See November 2005 private 
treatment records from R.M., D.P.M.  Service medical records 
indicate the Veteran was treated for blisters on his right 
foot and a February 1953 x-ray revealed irregularity of the 
superior distal margin of the left navicular at the joint 
service.  The Board finds that an examination is required to 
determine the etiology of the Veteran's current foot 
disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided with a 
VA examination to determine the cause and 
etiology of his neck and left shoulder, 
left wrist and left hand disabilities.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

a)  Please render an opinion as to 
whether the Veteran currently 
suffers from residuals of scalenus 
anticus syndrome.  If it is 
determined that the Veteran does, 
then the examiner should state 
whether such a condition is a 
congenital condition.

Regardless as to whether the 
examiner determines whether the 
Veteran currently suffers from 
residuals of scalenus anticus 
syndrome, the examiner should render 
an opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that the Veteran's 
current neck, left shoulder, left 
wrist, and left hand disabilities 
had their onset in service or were 
caused or aggravated by his military 
service.  The examiner should 
consider all potential causes or 
factors for the Veteran's neck, left 
shoulder, left wrist and left hand 
disabilities, and state whether an 
event, injury or disease in service 
was "at least as likely as" any 
other factor to have caused the 
Veteran's current neck, left 
shoulder, left hand, and left wrist 
disabilities, as opposed to whether 
some other factor is more likely to 
have caused it.  

2.  Since the RO may not grant service 
connection for scalenus anticus syndrome 
or other disorder which may include the 
current service-connected left shoulder 
disability, the Veteran should be 
scheduled for a VA medical examination to 
determine the current severity of his 
left shoulder disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  Any opinion offered must be 
supported by a clear rationale.  

3.  The claims file should be reviewed by 
an examiner who the RO deems appropriate 
to render an opinion regarding the 
etiology of the Veteran's current right 
wrist disability.  The examiner is 
requested to review all pertinent records 
associated with the claims file including 
the service treatment records which 
indicate he underwent a right wrist 
ganglionectomy in service.
Then, the examiner should render the 
following opinion:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's current right wrist 
disability had its onset during his 
military service or is otherwise the 
result of an event, disease or 
injury incurred in service as 
opposed to its being more likely the 
result of some other cause or 
factor.  If the examiner determines 
that a right wrist disorder 
preexisted service, as shown by the 
scar on the right wrist on the 
induction examination reports in May 
1951 and October 1952, the examiner 
should state whether a right wrist 
disorder was aggravated during 
service and whether a current right 
wrist disorder is the result of that 
aggravation.  

4.  The claims file should be reviewed by 
an examiner who the RO deems appropriate 
to render an opinion regarding the 
etiology of the Veteran's current foot 
disabilities.  The examiner is requested 
to review all pertinent records 
associated with the claims file including 
the service treatment records and should 
render the following opinion:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's current foot disabilities 
had their onset in or are otherwise 
the result of an event, disease or 
injury incurred in military service 
as opposed to their being more 
likely the result of some other 
cause or factor.  The examiner 
should consider all potential causes 
or factors for the Veteran's foot 
disabilities in this case and state 
whether the Veteran's military 
service was "at least as likely 
as" any other factor to have caused 
the Veteran's current foot 
disabilities.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions, please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the examiner should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

5.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the Veteran's claims.  
If the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


